Jackson, Judge.
This case was here before. It will be found reported in 55 Ga. 543. There we held that the instrument foreclosed was a mortgage, and as a mortgage, that it was properly foreclosed; and we reversed the court below because the levy was dismissed on the ground that the paper was not a mortgage. It was a mortgage upon six bales of a growing crop, to be packed and hooped in a certain way, and delivered at a certain place. "We held that if any six certain bales could be identified by parol evidence as the six mortgaged, that the description would do. The cotton was m posse, not m esse; it was growing, and we went fax-enough, we think, under our Code, section 1955, to hold that part of a crop to be yet gx-own and gathex-ed and packed, could be mox-tgaged at all. The property must be “ specified on which the mortgage is to take effect.” This mortgage only specified the six bales as six to be packed axxd Ixooped and delivex-ed in a certain way, and at a cex-tain place, and this description — this speoifio description — alone saved this mortgage when the case was hex-e before. "Well, the circuit court, when it went back, simply charged the jury that the cotton levied on must answer this specific description. We think that the charge was exactly right.
Judgment affix-med.